Citation Nr: 1806446	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-20 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel 

INTRODUCTION

The Veteran has verified active duty service in the Army from November 1990 to November 1994. He reportedly has subsequent service in the Army National Guard and/or Reserves with a reported period of active duty from August 1999 to December 1999.

This matter before the Board of Veterans' Appeals (Board) is on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board videoconference hearing before the undersigned in October 2017. A transcript of the proceeding is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The record contains information that the Veteran may have had a period of active duty service from August 1999 to December 1999. See VA Form 3101 dated February 2006. In fact, the AOJ at one point indicated that the Veteran had active service during this time period. See AOJ rating decision dated March 2007. The Veteran has also reported service in the National Guard/Reserves from 1994 to 1997, and from 1998 to 2004. The claims folder does not contain any service treatment records (STRs)/examination reports for these reported periods of service, and such records may be significantly relevant as to the onset of the Veteran's hypertension. 

Therefore, this case is remanded to verify the Veteran's service from August 1999 to December 1999 and to obtain all available STRs for the service reported above. On remand, the AOJ should consider the recently raised secondary service connection theory.
Accordingly, the case is REMANDED for the following action:

1. Verify whether the Veteran had active duty from August 1999 to December 1999, and clarify the Veteran's dates of Army National Guard/Reserve Service reported as from 1994 to 1997, and from 1998 to 2004.

2. Association with the claims folder all available STRs for the reported active duty service from August 1999 to December 1999 and all National Guard/Reserve STRs.

3. Thereafter, conduct any additional development deemed necessary to include, if necessary, developing the claim of service connection for hypertension on a secondary basis.

4. Thereafter, readjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

